Title: To John Adams from Thomas Digges, 9 April 1782
From: Digges, Thomas,JW
To: Adams, John



London Ap 9 1782
Dear Sir

I have not yet been able to see Mr L, he having left Town just before my return to it and not having got back till yesterday. Without my urging to Lord S–ne the propriety of immediately speaking to Mr L on the matter of my message to You and for releasing him from every tye here, I found His Lordship had concluded to make his approaches to that quarter, for most assuredly it is the right one, and I beleive He was purposely calld to Town about it. If they mean any thing sincere and direct that is the road and I hope they are about it. I could wish however I had it more in my power than I now have to say I had clearly discoverd the intentions of the new set, at least those I have conversd with viz Lord S–ne, Lord C–d–n, Genl Conway and Lord K– to be that of going to Peace with America on the avowd basis of Independence. Every voice pronounces it to be their intention, but I like a little more open declaration for so doing. Time will shew what is meant, but I own appearances at present do not please me.
There is a universal conversation and opinion got forth for a seperate peace with Holland built intirely upon the re-opening the Empress the mediation for Peace; and the new ministers have got credit with the publick for the active manner they went to work to renew it. The whole of the Cabinet seem to be well likd by the People and much praises are forth, for their vigorous exertions in the naval line in particular. America seems to be forgot, for one never hears now about Her, save when some blunderhead holds forth for seperate Peace with America and Holland and a hearty drubbing to the French. John Bull will keep up this sort of language as long I beleive as He can roar out anything.
I have had every indulgence shewn me toward the recovery of my papers; but altho I have a Chart Blanch to search in the office, things are not yet so entrain in the new offices as to have things in proper order for looking over. Notwithstanding the savage practice of every Minister when he goes out of office making a sweep and taking all papers he likes with Him, I have yet the hopes of soon getting the material part of mine; and if ever after that I am a supplicant for any favour in England I hope I shall be foild. I have been more than commonly lucky with the Admy Departmt for I have with very little or no trouble got the prisoners who were brot from Mill Prison by Habeas Corpus as evidences in the case of Luke Rian and Captain McCator releasd from going back to Confinement, and got passes for the two who were tryed for their Lives and acquitted. These, together with 7 or 8 arrivd to day from the West will shortly move over, and one of them will see You.
If there are any papers in the Request or Memorial way come forth since I got the last, please to Send them by a Young Man I recommended to You from Ostend—They are all translating and will be put into the Remembrancer with any preface or other additions You may think fit. Any thing for news paper publication will be immideately attended to if sent according to the direction left.

I am with great respect yrs 
JW

